Exhibit 10.3

EXECUTION COPY

XM-4

TRANSPONDER PURCHASE AGREEMENT

dated as of February 13, 2007

between

XM SATELLITE RADIO HOLDINGS INC.

and

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION

as Owner Trustee

 

Transponder Purchase Agreement       CONFIDENTIAL



--------------------------------------------------------------------------------

TRANSPONDER PURCHASE AGREEMENT

This Transponder Purchase Agreement (this “Purchase Agreement”) is made and
entered into as of this February 13, 2007, by and between XM SATELLITE RADIO
HOLDINGS INC. (“Seller”), a corporation organized and existing under the laws of
the State of Delaware, and WELLS FARGO BANK NORTHWEST, a national banking
association (the “Trust Company”), not in its individual capacity but solely in
its capacity as Owner Trustee (“Buyer”) under the Trust Agreement dated as of
February 13, 2007, by and between the Trust Company and the Owner Participant
identified in Schedule A hereof (the “Trust Agreement”).

RECITALS

WHEREAS, Seller owns a broadcasting satellite, Boeing model 702-2000 launched
October 30, 2006, known as XM-4, having a total of two (2) Transponders (which
include certain redundant components and certain other equipment), as further
described in Annex 1 to the Bill of Sale, and owns and has title to such
Satellite, the Transponders and such other Satellite-based equipment related
thereto; and

WHEREAS, pursuant to authority granted by the Federal Communications Commission
(the “FCC”), Seller has launched the Satellite and placed the Satellite in its
designated orbital position of 115° West Longitude (the “Permanent Orbital
Location”); and

WHEREAS, Buyer is willing, on the terms and conditions set forth herein, to
purchase from Seller the Transponders (including their redundant components and
certain other equipment), and Seller is willing to sell such Transponders and
other equipment to Buyer on the terms and conditions set forth below; and

WHEREAS, on or about the date hereof, Buyer, as Lessor, will enter into a Lease
Agreement with XM, as Lessee (the “Lease”), and the parties have entered into or
are entering into the Participation Agreement, dated as of February 13, 2007,
with certain other parties thereto (as amended or modified from time to time,
the “Participation Agreement”).

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises set forth below, Seller
and Buyer hereby mutually agree as follows:

1. DEFINITIONS

Unless otherwise defined herein, capitalized terms shall, for all purposes
hereof, have the respective meanings assigned thereto in Appendix A to the
Participation Agreement, which also contains rules as to usage that shall be
applicable herein. References herein to any agreement mean such agreement as
amended, modified or supplemented from time to time in accordance with the terms
thereof.

 

Transponder Purchase Agreement       CONFIDENTIAL



--------------------------------------------------------------------------------

2. PURCHASE AND SALE OF TRANSPONDERS

2.01 Sale on the Closing Date. Seller is hereby selling and conveying to Buyer,
and Buyer is hereby purchasing, the Transponders (including the redundant
components incorporated therein and certain other equipment) and the equipment
designated and described in Appendix A hereto ( “Buyer’s Transponders”), on the
terms and conditions set forth in this Purchase Agreement.

2.02 Ownership, Title and Assumption of Risk. Seller is Transferring ownership
and title to Buyer’s Transponders on the date hereof by delivery by Seller to
Buyer of an executed bill of sale (the “Bill of Sale”), in the form attached
hereto as Exhibit A (the Annex to such form being omitted from Exhibit A, but
agreed to separately by Seller and Buyer (based upon advice of Buyer’s Satellite
Consultant) and attached to the executed Bill of Sale). Any loss of or damage to
Buyer’s Transponders prior to the date hereof has been at the sole risk of
Seller. Any loss of or damage to Buyer’s Transponders after the date hereof will
be at the sole risk of Buyer, unless such loss or damage is a result of a breach
by Seller or any of Seller’s Affiliates of any Operative Document or XM
Agreement. Seller represents and warrants that the “In-Service Date,” which
shall mean the date following the launch of the Satellite on which Buyer’s
Transponders may first be operated commercially, has occurred, with such
Satellite being located in the Permanent Orbital Location. Seller has delivered
to Buyer a certificate confirming the occurrence of the In-Service Date and the
representation made in the first sentence of Section 4.02 hereof, following
completion of the post-launch testing referred to in Section 4.02.

2.03 Purchase Price and Payment. Buyer hereby is paying to Seller $288,500,000
as the purchase price of Buyer’s Transponders. The payments by Buyer are being
made to Seller by wire transfer of immediately available funds to a bank account
designated by Seller in a writing dated on or about the date hereof. The
purchase price hereunder is payable solely for the purchase by Buyer of Buyer’s
Transponders and does not constitute payment for any service provided by Seller
hereunder; it being the understanding of the parties that any such services will
be reimbursed to Seller by Service Provider (pursuant to arrangements between
Seller and Service Provider) from any amounts received by Service Provider
pursuant to the Service Agreement.

2.04 Security Interest. Seller hereby grants to Buyer, and its successors and
assigns, a first priority security interest and lien on the Satellite and
certain Satellite related information and equipment, all in accordance with the
terms of Appendix C, the provisions of which are hereby incorporated by
reference herein.

3. SATELLITE; TRANSPONDERS; SECURITY FOR BUYER’S OBLIGATIONS TO INDENTURE
TRUSTEE

3.01 Transponders. The Satellite has two (2) Transponders. Appendix A sets forth
a list of the Satellite components that constitute Buyer’s Transponders.

3.02 Specifications and Components. Annex I to the Bill of Sale sets forth the
“Transponder Performance Specifications,” which shall consist of certain

 

Transponder Purchase Agreement    2    CONFIDENTIAL



--------------------------------------------------------------------------------

technical specifications for the Transponders, including values for each
Transponder for polarization isolation, frequency response, amplitude
non-linearity, spurious outputs, phase shift, transmit EIRP, uplink saturation
flux density, and G/T. Seller has made available to Buyer’s Satellite Consultant
the Satellite antenna gain contours derived from the final range test of the
antennas prior to launch.

3.03 Rights Not Purchased. Buyer is not purchasing or otherwise acquiring any
property consisting of any rights to operate in a designated frequency band,
orbital assignment or FCC license.

3.04. Security for Buyer’s Obligations to Indenture Trustee. In order to secure
the indebtedness evidenced by the Notes and all obligations secured by the
Indenture, Buyer provides in the Indenture, among other things, for the
assignment (to the extent provided therein) by Buyer to the Indenture Trustee of
all of the Buyer’s right, title and interest in and to this Purchase Agreement
and for the creation of a Lien and security interest to the extent permitted by
Applicable Laws in favor of the Indenture Trustee for the benefit of the
Noteholders in and to the Indenture Estate as described in the granting clauses
of the Indenture. Seller hereby consents to such assignment and to the creation
of such Lien and security interest and acknowledges receipt of copies of the
Indenture. Seller and Buyer hereby acknowledge that (i) this Purchase Agreement
constitutes a “Granting Clause Document” under the Indenture and (ii) so long as
the Lien of the Indenture is in effect, the Indenture Trustee is, and is
intended to be, a third party beneficiary of this Purchase Agreement (including
as to the representations and warranties, the covenants and the indemnification
obligations of Seller hereunder). In no event shall Buyer grant or consent to
any waiver, amendment, modification or supplement to this Purchase Agreement
(except to the extent permitted by the Indenture) without the prior written
consent of the Indenture Trustee, until the Lien of the Indenture shall have
been terminated or discharged. Buyer agrees that it shall not otherwise assign
or convey its right, title and interest in and to this Purchase Agreement,
except as permitted by and subject to the provisions of this Purchase Agreement,
the Participation Agreement and the Indenture.

4. REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER

Seller hereby represents, warrants and covenants to, and agrees with, Buyer as
follows:

4.01 Satellite Location and Seller’s Actions. Seller (or its Affiliates) has
obtained from the FCC and any other applicable Governmental Authority all the
authority required to place the Satellite in its Permanent Orbital Location and
to operate the Satellite at that location in Seller’s satellite radio business
(the “Satellite License”). Seller shall not move (or cause or suffer to be
moved) or seek to move, without Buyer’s prior consent, the Satellite to an
orbital location different from the Permanent Orbital Location; provided,
however, that without Buyer’s prior consent, Seller (i) may, and shall be
obligated to, move the Satellite (at Seller’s expense) to a different orbital
location at any time or times if required to comply with a requirement of the
FCC, and (ii) may seek to move, and may move, the Satellite to a different
orbital location if (A) it would not have the effect of

 

Transponder Purchase Agreement    3    CONFIDENTIAL



--------------------------------------------------------------------------------

reducing the fuel below the amount of fuel necessary for Buyer’s Transponders to
have an economic useful life of fifteen (15) years in the aggregate measured
from the In-Service Date or (with regard to matters other than fuel) have an
Adverse Effect following expiration or termination of the Lease (taking into
account any reasonably expected repositioning at the end of the Basic Term) and
(B) Seller has all Governmental Body authorizations necessary to operate in the
new orbital position. Seller shall give notice of any such move to Buyer
promptly after a decision to move the Satellite to a different orbital location
has been made by Seller, and shall deliver an Officer’s Certificate to Buyer to
the effect that the conditions described in clauses (A) and (B) have been met in
connection with such move of the Satellite. Neither Seller nor any of its
Affiliates shall seek any order or approval from the FCC requiring or allowing
the movement of the Satellite other than pursuant to clause (ii) above. Seller
has not taken, and will not take, any action with respect to the Satellite or
FCC licenses or approvals relating thereto which would adversely affect Buyer’s
ownership or materially adversely affect the use of Buyer’s Transponders, except
as is otherwise expressly provided for in this Purchase Agreement or any of the
Operative Documents. Except as disclosed to Buyer (i) in the Legal and
Regulatory Disclosures, or (ii) in writing to Indenture Trustee, Owner Trustee,
Note Purchasers and Owner Participant prior to the date of this Purchase
Agreement, Seller has not violated, and will not violate, any Applicable Law
that would have an Adverse Effect.

4.02 Transponder Performance Specifications. Buyer’s Transponders have not
suffered an Event of Loss and on the date hereof meet the Transponder
Performance Specifications set forth in Annex 1 to the Bill of Sale, except to
the extent (if any) identified in a certificate, satisfactory to Buyer,
delivered by Seller to Buyer prior to execution and delivery of this Purchase
Agreement, as having not met the Transponder Performance Specifications. This
representation (to the extent relating to satisfaction of the Transponder
Performance Specifications) is based upon the acceptance tests conducted
following the In-Service Date as reflected in the report referred to in
Section 3.01(x)(i) of the Participation Agreement (the “Acceptance Tests”),
which Acceptance Tests are sufficient to enable Seller to determine with a high
degree of certainty whether the Transponder Performance Specifications have been
met. The Acceptance Tests are sufficient to furnish to the Independent Appraiser
information concerning such physical characteristics of the Satellite and
Buyer’s Transponders as the Independent Appraiser reasonably indicates is
necessary for the Independent Appraiser to complete the Closing Date Appraisal.
Seller has provided to Buyer’s Satellite Consultant, the results of the
Acceptance Tests, to the extent not included in such report.

4.03 Title. On the Closing Date, Seller will deliver to Buyer good and
marketable title to Buyer’s Transponders free from all liens, charges, claims or
other encumbrances without limitation, except for Permitted Liens described in
clauses (a) and (b) of the definition thereof. Seller will, at its own cost and
expense, defend Buyer against any claim by a third party that, except with
respect to any such Permitted Lien, Seller did not deliver good and marketable
title to Buyer’s Transponders free and clear of all liens, charges, claims or
other encumbrances.

 

Transponder Purchase Agreement    4    CONFIDENTIAL



--------------------------------------------------------------------------------

4.04 Compliance with Applicable Laws, Government Regulations. Except as
disclosed in the Legal and Regulatory Disclosures, or as disclosed in writing to
Indenture Trustee, Owner Trustee, Note Purchasers and Owner Participant prior to
the date of this Purchase Agreement, Seller is now in compliance with, and while
this Agreement is in effect (or, if earlier, until such time as Buyer has taken
all right, title and interest to the Satellite pursuant to Section 11.03 or
11.04 or Seller has taken all right, title and interest to Buyer’s Transponders
pursuant to Section 11.03), Seller shall be responsible for complying, and shall
remain in compliance, with the terms of this Purchase Agreement and all
Applicable Laws applicable to it or its Affiliates regarding the ownership,
operation and use of the Satellite and Buyer’s Transponders, including without
limitation the applicable provisions of the (a) Communications Act of 1934, as
amended, (b) Communications Satellite Act of 1962, as amended, and (c) FCC
Rules, provided, however, that Seller shall not be deemed to have breached the
foregoing covenant unless such non- compliance could reasonably be expected to
result in an Adverse Effect. Until the Satellite is moved to a Lessor Orbital
Location pursuant to Section 10(a) of the Lease, Seller shall (or shall cause
Lessee to) obtain and maintain (or cause to be obtained and maintained), in all
material respects, all international, federal, state and municipal
authorizations or permissions, applicable to Seller or its Affiliates, to
operate the Satellite in the Permanent Orbital Location and shall satisfy the
requirements of the FCC Rules and any Applicable Law applicable to owners and
operators of the Satellite and users or lessees of Buyer’s Transponders,
provided, however, that Seller shall not be deemed to have breached the
foregoing covenant unless such non-maintenance or non-satisfaction could
reasonably be expected to have an Adverse Effect. Notwithstanding anything
herein or in the Operative Documents or the XM Agreements to the contrary, the
parties acknowledge that, in accordance with FCC Rules, until such time that the
Satellite is moved to a Lessor Orbital Location following Redelivery, Seller or
it Affiliates shall be responsible for, and shall direct, all key operational
functions of the Satellite, including, without limitation, (i) control over the
maintenance of attitude and orbital position of the Satellite; (ii) control of
the electrical power necessary to operate Buyer’s Transponders; (iii) control of
tracking and telemetry responsibilities; and (iv) the ability to change
technical parameters, switch on replacement equipment, and to deactivate the
Satellite. Except as disclosed in the Legal and Regulatory Disclosures, or as
disclosed in writing to Indenture Trustee, Owner Trustee, Note Purchasers and
Owner Participant prior to the date of this Purchase Agreement, there are no
pending or threatened investigations, enforcement proceedings, complaints,
fines, forfeitures or other penalties at or by the FCC or any other Governmental
Authority in connection with the Seller’s operation of the Satellite or the
Transponders which could reasonably be expected to have an Adverse Effect. The
Satellite License and all other FCC or other Governmental Authority licenses
held by Seller (or its Affiliates) necessary for Seller to make use of the
Satellite and Transponders are in full force and effect without any conditions
except those that normally would apply to and are associated with such licenses.
Except as disclosed (i) in the Legal and Regulatory Disclosures, or (ii) in
writing to Indenture Trustee, Owner Trustee, Note Purchasers and Owner
Participant prior to the date of this Purchase Agreement, Seller is not aware of
any grounds on which the Satellite License or any other FCC or other
Governmental Authority licenses or authorizations (including the Special
Temporary Authority to operate the terrestrial repeaters) held by Seller (or its
Affiliates) necessary for Seller to make use of the Satellite and Transponders

 

Transponder Purchase Agreement    5    CONFIDENTIAL



--------------------------------------------------------------------------------

might be subject to revocation or materially adverse modification or any reason
for which the Satellite License or such other license or authorization might not
be renewed in the ordinary course.

4.05 Intellectual Property.

(a) “Intellectual Property Rights” means the following intellectual property
rights existing anywhere in the world (i) inventions, patents, patent
applications and patent disclosures, together with reissuances, continuations,
continuations-in-part, divisions, revisions, extensions and reexaminations
thereof; (ii) copyrights and copyrightable works and all applications,
registrations and renewals of any of the foregoing; (iii) mask works, and all
applications and registrations of mask works; and (iv) database rights; and
(iv) trade secrets and rights to proprietary information.

(b) Except as disclosed in the Legal and Regulatory Disclosures, or as disclosed
in writing to Indenture Trustee, Owner Trustee, Note Purchasers and Owner
Participant prior to the date of this Purchase Agreement, Seller represents and
warrants that: (i) to the knowledge of Seller and its Affiliates, neither the
Satellite nor Buyer’s Transponders, nor the operation or control thereof as
currently conducted, and as contemplated to be conducted, infringes,
misappropriates, or otherwise violates any Intellectual Property Rights of any
third party; (ii) there are no pending, threatened or asserted claims or actions
against Seller or any of its Affiliates alleging that the Satellite or Buyer’s
Transponders, or the operation or control thereof, infringes, misappropriates or
otherwise violates any Intellectual Property Rights of any third party; and
(iii) no software incorporated into the Satellite or Buyer’s Transponders
contains any device or feature designed to disrupt, disable, or otherwise impair
the functioning or security of the software incorporated into the Satellite or
Buyer’s Transponders; provided, however, that Seller shall not be deemed to have
breached the foregoing representation and warranty unless such breach could
reasonably be expected to have an Adverse Effect; and provided further, that the
foregoing proviso shall not limit in any respect the indemnification obligation
of Seller under Section 8.04, Article VI of the Participation Agreement or
Section 6.3 of the Service Agreement.

4.06 No Right to Provide Communications Services. The parties acknowledge that
the sale to Buyer of Buyer’s Transponders shall not include (i) any ability to
operate the Satellite or perform any operational functions with respect to the
Satellite, or (ii) any right or license of any portion of Seller’s rights (or
its Affiliates) and licenses to provide communication services, including
without limitation such broadcasting or digital audio radio services as Seller
(or its Affiliates) may be licensed to provide from time to time under existing
FCC licenses.

5. REPRESENTATIONS AND WARRANTIES OF BUYER

5.01 Buyer shall comply in all material respects with all Applicable Laws
applicable to it regarding the operation and use of Buyer’s Transponders,
including, but not limited to, rules and regulations of the FCC and all other
governmental rules and regulations applicable to Buyer with respect to Buyer’s
Transponders, except to the extent

 

Transponder Purchase Agreement    6    CONFIDENTIAL



--------------------------------------------------------------------------------

such compliance is an obligation of Service Provider, Lessee or Seller
hereunder, under the Service Agreement, under the Lease, under the Participation
Agreement or under Applicable Law. Buyer shall not take any actions which will
cause harm to Buyer’s Transponders or to the Satellite.

5.02 Not a Foreign Corporation. Buyer further represents and warrants that it is
a United States person, as such term is defined in Section 120.15 of ITAR and
Section 7701(a)(30) of the Code, or a disregarded entity for U.S. federal income
tax purposes the sole owner of which is a United States person, as so defined.

6. PREEMPTIVE RIGHTS OF FACILITIES

Buyer recognizes that it may be necessary in unusual or abnormal situations or
conditions for Seller deliberately to preempt or interrupt use of Buyer’s
Transponders in order to protect the overall performance of the Satellite. Such
decisions shall be made by Seller in its sole discretion. Seller shall give
Buyer at least forty-eight (48) hours’ notice of such preemption or interruption
(except in cases of emergencies, in which event Seller shall give Buyer such
notice as is practicable under the circumstances) and Seller shall use its
reasonable best efforts to schedule and conduct its activities during periods of
such preemption or interruption so as to minimize the disruption to the use of
Buyer’s Transponders on the Satellite.

7. FAILURE OF PERFORMANCE

7.01 No Breach. Any failure in the performance of Buyer’s Transponders following
the Closing Date shall not be a breach of this Purchase Agreement, except as is
otherwise specifically set forth in this Purchase Agreement.

7.02 Obligation of Buyer to Cooperate. Following the Closing Date, if Buyer’s
Transponders fail to meet the Transponder Performance Specifications, to the
extent Buyer is able to take actions that would assist Seller or Lessee in
restoring the ability of Buyer’s Transponders to meet the Transponder
Performance Specifications, Buyer shall use reasonable efforts to cooperate and
aid Seller and Lessee in curing such failure; provided that such efforts can be
done without material out-of-pocket cost to Buyer (other than such costs for
which the Owner Participant has agreed to reimburse Buyer).

8. LIMITATION OF LIABILITY

8.01 Limitation of Liability.

(a) ANY AND ALL EXPRESS AND IMPLIED WARRANTIES RELATING TO THE SATELLITE AND
BUYER’S TRANSPONDERS INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR ANY PURPOSE OR USE, ARE EXPRESSLY EXCLUDED AND
DISCLAIMED EXCEPT TO THE EXTENT SPECIFICALLY PROVIDED FOR IN SECTION 4.02,
SECTION 4.03 AND SECTION 4.05 ABOVE OR IN SECTION 11.03 OR SECTION 11.04 BELOW.
IT IS EXPRESSLY AGREED THAT SELLER’S SOLE OBLIGATIONS AND BUYER’S EXCLUSIVE
REMEDIES FOR ANY CAUSE WHATSOEVER (INCLUDING, WITHOUT LIMITATION, AND WITHOUT

 

Transponder Purchase Agreement    7    CONFIDENTIAL



--------------------------------------------------------------------------------

PREJUDICE TO THE LIMITATIONS OF LIABILITY IN THE OPERATIVE DOCUMENTS AND SERVICE
AGREEMENT, LIABILITY ARISING FROM NEGLIGENCE OR GROSS NEGLIGENCE) ARISING OUT OF
OR RELATING TO THIS PURCHASE AGREEMENT ARE LIMITED TO THOSE SET FORTH IN ARTICLE
8 HEREOF, AND ALL OTHER REMEDIES OF ANY KIND ARE EXPRESSLY EXCLUDED INCLUDING,
WITHOUT LIMITATION, ALL RIGHTS AND REMEDIES UNDER APPLICABLE SECTIONS OF THE
UNIFORM COMMERCIAL CODE.

(b) EXCEPT AS SET FORTH IN SECTION 8.03, BELOW, SELLER SHALL NOT BE LIABLE UNDER
THIS PURCHASE AGREEMENT FOR ANY DIRECT DAMAGES, AND IN NO EVENT SHALL SELLER BE
LIABLE UNDER THIS PURCHASE AGREEMENT FOR ANY INCIDENTAL OR CONSEQUENTIAL DAMAGES
(INCLUDING BUT NOT LIMITED TO LOST PROFITS), WHETHER FORESEEABLE OR NOT,
OCCASIONED BY ANY DEFECT IN BUYER’S TRANSPONDERS, DELAY IN DELIVERY OF BUYER’S
TRANSPONDERS OR FAILURE OF BUYER’S TRANSPONDERS TO PERFORM OR ANY OTHER CAUSE
WHATSOEVER. SELLER MAKES NO WARRANTY, EXPRESS OR IMPLIED, TO ANY PERSON OR
ENTITY OTHER THAN BUYER CONCERNING BUYER’S TRANSPONDERS. BUYER SHALL DEFEND AND
INDEMNIFY SELLER FROM ANY LOSSES RESULTING FROM ANY INCORRECT REPRESENTATION OR
WARRANTY BY BUYER IN THIS PURCHASE AGREEMENT, SUBJECT TO THE LIMITATIONS SET
FORTH IN SECTION 8.05 BELOW. NOTHING CONTAINED HEREIN SHALL IN ANY WAY AFFECT
THE PROVISIONS OF ARTICLES VI OR VII OF THE PARTICIPATION AGREEMENT. THE
LIMITATIONS OF LIABILITY SET FORTH HEREIN SHALL, WITH RESPECT TO OBLIGATIONS AND
LIABILITIES UNDER THIS PURCHASE AGREEMENT, APPLY TO BOEING SATELLITE SYSTEMS
INTERNATIONAL, INC. AND ANY AFFILIATES THEREOF.

8.02 Equitable and Other Relief. Nothing contained in this Section 8 shall limit
Buyer’s or Seller’s ability to obtain equitable relief, whether mandatory or
prohibitory in nature, in connection with a violation or threatened violation by
Seller or Buyer of its obligations as set forth in this Purchase Agreement, or
to enforce, through an action at law for damages or an action at law or in
equity for any other relief, its rights under the Lease, the Participation
Agreement or any other Operative Document or the Service Agreement but only to
the extent, and subject to the limitations, set forth in any such agreement.

8.03 Specific Damage Exceptions. If Seller shall breach any of the
representations, warranties, covenants or agreements contained in this Purchase
Agreement, Seller shall be liable to Buyer or Owner Participant (as the case may
be) for the amount of any payments Buyer or Owner Participant or any Affiliate
thereof (as the case may be) must make to remove any liens, charges, claims or
other encumbrances of any type on Buyer’s Transponders existing or arising in
connection with such breach and any other actual damages, excluding any
incidental or consequential damages, suffered by Buyer or Owner Participant (as
the case may be) to the extent resulting from the failure of Seller to deliver
good and marketable title to Buyer in violation of Seller’s representations,
warranties or agreements in this Purchase Agreement and any expenses (including

 

Transponder Purchase Agreement    8    CONFIDENTIAL



--------------------------------------------------------------------------------

reasonable attorney’s fees) incurred by Buyer or Owner Participant or any
Affiliate of either (as the case may be) in connection therewith. Except as set
forth in Section 8.02, above, or in this Section 8.03, the limitations of
Section 8.01, above, shall apply.

8.04 Intellectual Property Indemnification. Seller shall indemnify, defend and
hold Buyer and Owner Participant harmless to the extent a third party claims
that the Satellite or Buyer’s Transponders, or the operation or control thereof
in accordance with this Purchase Agreement, infringe, misappropriate or
otherwise violate any Intellectual Property Rights of such third party; provided
that Buyer or Owner Participant (as the case may be) provide Seller with prompt
written notice of such claim, give Seller complete control of the settlement or
defense of such claim, and, at Seller’s expense, cooperate with Seller in
connection with the claim, including providing Seller with all information
reasonably requested by Seller. Buyer or Owner Participant (as the case may be)
may obtain counsel at its own expense to assist in the defense of the claim.
Seller shall, prior to entering into any settlement of such claim or ceasing to
defend against such claim, obtain written approval from Buyer or Owner
Participant (as the case may be), which approval shall not be unreasonably
withheld. This Section 8.04 states the sole and exclusive remedy, other than the
indemnities provided under Article VI of the Participation Agreement and the
indemnities provided in Section 6.3 of the Service Agreement, for any
intellectual property infringement in connection with the Satellite and Buyer’s
Transponders and the operation and control thereof.

8.05 Limitation of Buyer’s Liability. In no event shall Buyer or any of its
Affiliates be liable for any incidental or consequential damages, whether
foreseeable or not, as a result of a breach by Buyer of its representations,
warranties or agreements contained herein.

9. LIMITATIONS ON TRANSFER BY BUYER/OWNER

9.01 Buyer Transfers.

(a) During the Lease Term, Buyer may not Transfer Buyer’s Transponders, except
(i) as otherwise expressly provided in the Participation Agreement, Indenture
(so long as the Lien of the Indenture is in effect) or Lease or (ii) by a
transfer to a successor Owner Trustee in accordance with Section 8.01 of the
Trust Agreement, and subject to the provisions of Section 9.01(c) herein.

(b) At any time other than during the period referred to in Section 9.01(a), and
subject to any applicable legal requirements, Buyer may Transfer Buyer’s
Transponders and its rights as set forth herein with respect to the Satellite
and Buyer’s Transponders to any Person, subject to the provisions of
Section 9.01(c) and compliance with any applicable Export Control Laws and
without regard to the Participation Agreement or the Trust Agreement.

(c) In all cases (other than a Transfer of Buyer’s Transponders by Buyer to
Seller, Indenture Trustee or Lessee), whether a sale or other Transfer of
Buyer’s Transponders is being made pursuant to Section 9.01(a) or
Section 9.01(b), prior to any such sale or other Transfer occurring, any
proposed Transferee must first execute and deliver to Seller an assumption

 

Transponder Purchase Agreement    9    CONFIDENTIAL



--------------------------------------------------------------------------------

agreement for Seller’s benefit, in form and substance reasonably satisfactory to
Seller, containing, among other things, an assumption of all Buyer’s obligations
and liabilities under this Purchase Agreement, and all other applicable material
agreements and documents, to which Buyer and Seller are parties, from and after
the Transfer date, and provide to Seller evidence reasonably satisfactory to
Seller that the proposed Transferee is capable of performing the same. Any such
Transfer shall be made in compliance with all Applicable Laws. If the foregoing
conditions are met, then Buyer shall be relieved of its liabilities and
obligations hereunder from and after the Transfer date, other than liabilities
or obligations which shall have accrued on or prior to such Transfer date.

(d) If the Transfer is not being made pursuant to the Participation Agreement,
Indenture, Lease or the Trust Agreement, Buyer shall give Seller no less than
five (5) Business Days’ advance notice of such Transfer. Although Buyer must
still obtain such a written undertaking from any Transferee, the requirements
that notice and such written undertaking be delivered in advance to Seller shall
not apply if the Transfer of any use of any amount of time on Buyer’s
Transponders encompasses a period of less than ninety (90) days. If, while the
Lease is not in effect, Buyer desires to make Buyer’s Transponders available for
use by third parties for part time usage or for sublease with a term of less
than two (2) years, Seller will assist Buyer in developing a short form of
sublease that complies with the applicable requirements of this Section 9.01 and
that is commercially reasonable in such part-time or short term lease market.

10. CONFIDENTIALITY, COMPLIANCE WITH EXPORT CONTROL LAWS

Buyer and Seller hereby incorporate by reference the confidentiality and
compliance with any applicable Export Control Laws provisions set forth in
Sections 13.01 and 13.15 of the Participation Agreement and agree to be bound by
such provisions, as most recently in effect, regardless of whether the
Participation Agreement is or remains in effect.

11. DISPOSITION OF SATELLITE; OPTION TO PURCHASE SATELLITE; RIGHT TO SELL
SATELLITE

11.01 At any time following the occurrence of any of the following: (i) the
remaining fuel is less than the amount of fuel necessary to complete one
(1) year of station-keeping maneuvers under ordinary conditions, including
uncertainty in estimate of fuel; (ii) the Satellite is not capable (or is
expected to cease to be capable within a period of less than six (6) months) of
being used for its intended communications purpose of serving as one of the
Lessee’s two primary satellites in delivering satellite radio transmissions to
subscribers at or above the level of quality, over the continental US and Canada
as a single service area, at which signals are being delivered as of the date of
this Purchase Agreement, as reasonably determined by XM’s lead satellite
technical experts; (iii) the estimated remaining life of the Satellite is three
(3) years or less; or (iv) eighteen (18) years after the In-Service Date,
Seller, in its sole discretion, may remove the Satellite from its assigned
orbital location and Seller and its Affiliates shall have no further obligations
to Buyer with respect to such removal under the XM Agreements or any of the
Operative Documents, except as provided therein; provided, however, that until
Seller so removes such Satellite, Seller shall continue to make Buyer’s
Transponders available to Buyer as provided for in this Purchase Agreement.
Seller will provide Buyer with ninety (90) days’ notice prior to the disposition
of such Satellite pursuant to this Section 11.

 

Transponder Purchase Agreement    10    CONFIDENTIAL



--------------------------------------------------------------------------------

11.02 Buyer’s Transponders shall be deemed to have suffered a “Confirmed
Failure” upon the occurrence of the circumstances or events described in
Appendix B.

11.03 In the event of Redelivery, if any, of Buyer’s Transponders to Lessor
pursuant to Section 10(a) of the Lease, or in connection with any Transfer of
Buyer’s Transponders pursuant to Section 16 of the Lease (other than to Seller),
Buyer shall have the right to (i) purchase the Satellite from Seller or
(ii) transfer Buyer’s Transponders to Seller, in each case at a purchase price
equal to One Hundred Dollars ($100). In order to exercise its right to purchase
the Satellite or sell Buyer’s Transponders, as the case may be, pursuant to this
Section 11.03, Buyer shall, at least ten (10) days prior to the date of
Redelivery or the date of such Transfer pursuant to Section 16 of the Lease, as
the case may be, give irrevocable notice to Seller in writing stating that Buyer
will purchase the Satellite or sell Buyer’s Transponders, as the case may be,
pursuant to this Section 11.03. Buyer may assign its rights under this
Section 11.03 to any Person to whom Buyer’s Transponders are being Transferred
after such Redelivery or in connection with the exercise of dispossessory
remedies under Section 16 of the Lease.

If Buyer exercises its right to purchase the Satellite in accordance with the
foregoing, then on the date of Redelivery of Buyer’s Transponders or the date of
such Transfer pursuant to Section 16 of the Lease, as the case may be, (i) Buyer
shall pay the purchase price for the Satellite; (ii) upon receipt of the
payments set forth in the preceding clause and the receipt of all necessary
governmental approvals as described in Section 10(a) of the Lease, Seller shall
transfer to Buyer, and Buyer shall accept from Seller, all right, title and
interest of Seller in and to the Satellite, as is and where is, free and clear
of Liens (other than any Liens in favor of Buyer), but otherwise without
warranty; and (iii) Seller shall execute and deliver to Buyer, and Buyer shall
accept from Seller a bill of sale or assignment and such other instruments,
documents and opinions as Buyer may reasonably request to evidence the valid
consummation of such transfer.

If Buyer exercises its right to sell Buyer’s Transponders in accordance with the
foregoing, then on the date of Redelivery of Buyer’s Transponders or the date of
such Transfer pursuant to Section 16 of the Lease, as the case may be,
(i) Seller shall pay the purchase price for Buyer’s Transponders; (ii) upon
receipt of the payments set forth in the preceding clause, Buyer shall transfer
to Seller, and Seller shall accept from Buyer, all right, title and interest of
Buyer in and to Buyer’s Transponders, as is and where is, free and clear of
Liens (other than any Liens in favor of Seller), but otherwise without warranty;
and (iii) Buyer shall execute and deliver to Seller, and Seller shall accept
from Buyer a bill of sale or assignment and such other instruments, documents
and opinions as Seller may reasonably request to evidence the valid consummation
of such transfer.

11.04 If after Redelivery of Buyer’s Transponders Buyer does not purchase the
Satellite from Seller pursuant to Section 11.03 above, and Buyer provides notice
to Seller under Section 10(a) of the Lease about moving the Satellite to a
Lessor

 

Transponder Purchase Agreement    11    CONFIDENTIAL



--------------------------------------------------------------------------------

Orbital Location, which XM reasonably determines it would not be able to support
and service under the Service Agreement with XM’s (or Seller’s) then existing
technical facilities, either at all or without unreasonably interfering with the
use of such facilities for supporting XM’s (or Seller’s) other satellites, then
Seller shall have the right to sell the Satellite to Buyer at a purchase price
equal to One Hundred Dollars ($100). In order to exercise its right to sell the
Satellite pursuant to this Section 11.04, Seller shall, within ten (10) days
after receipt of Buyer’s notice regarding such Lessor Orbital Location, give
irrevocable notice to Buyer in writing stating that Seller will sell the
Satellite pursuant to this Section 11.04. If Seller exercises its right to sell
the Satellite in accordance with the foregoing, then on the date that is ten
(10) days after Buyer’s receipt of Seller’s irrevocable notice to sell the
Satellite (i) Buyer shall pay the purchase price for the Satellite; (ii) upon
receipt of the payments set forth in the preceding clause, and the receipt of
all necessary governmental approvals as described in Section 10(a) of the Lease,
Seller shall transfer to Buyer, and Buyer shall accept from Seller, all right,
title and interest of Seller in and to the Satellite, as is and where is, free
and clear of Liens (other than any Liens in favor of Buyer), but otherwise
without warranty; and (iii) Seller shall execute and deliver to Buyer, and Buyer
shall accept from Seller a bill of sale or assignment and such other
instruments, documents and opinions as Buyer may reasonably request to evidence
the valid consummation of such transfer. In the event of any proposed sale by
Seller pursuant to this Section 11.04, Buyer shall have the right to supersede
such proposed sale by exercising its right to sell Buyer’s Transponders to
Seller under Section 11.03.

11.05 Except as expressly provided for under the Operative Documents and XM
Agreements (including Section 2.04 hereof), Seller shall not sell, assign,
pledge, lease, transfer or otherwise dispose of, or directly or indirectly
create, assume or suffer to exist any Lien on, Seller’s right, title or interest
in the Satellite, other than Permitted Liens, without the prior written consent
of Buyer, Owner Participant and, for so long as the Lien of the Indenture shall
be in effect, the Indenture Trustee. Notwithstanding the foregoing, if, after
Redelivery of Buyer’s Transponders pursuant to Section 10(a) of the Lease, Buyer
declines to exercise its purchase option under Section 11.03, this provision
shall cease to be of any effect.

11.06 In the event that Buyer or Seller exercise their respective rights under
Sections 11.03 or 11.04, as the case might be, with respect to the purchase of
the Satellite, each party shall promptly execute and file all applications or
other required requests to obtain any required consents from any Governmental
Authority necessary for such party to effect the transfer or purchase, as
applicable, in accordance with Applicable Law.

11.07 Buyer and Seller acknowledge that Seller likely will continue to operate
satellites and associated terrestrial repeaters using the frequencies assigned
to Seller (or its Affiliates) under its FCC licenses, and that if after Buyer
purchases the Satellite in accordance with Sections 11.03 or 11.04 above, Buyer
seeks to (a) sell the Satellite or the Transponders to any other third party,
(b) lease the Transponders to any other third party or (c) enter into any other
transaction involving title to or ownership of the Satellite or the Transponders
(for the avoidance of doubt, the parties acknowledge that

 

Transponder Purchase Agreement    12    CONFIDENTIAL



--------------------------------------------------------------------------------

Buyer shall not acquire any interest in the Satellite License), to the extent
that any approval or consent of any Governmental Authority is required to
consummate any such transaction, (i) the Seller shall not file or otherwise
interpose any formal or informal petition, comment, complaint, challenge or
other objection to the processing or grant of any such required approval or
consent based upon the identity of the proposed purchaser or the business
conducted by such purchaser (including the public interest or need for the
proposed purchaser’s service), provided, however, that nothing herein shall
impair in any way Seller’s rights to so file or object based upon Seller’s good
faith allegation of interference or anticipated interference with Seller’s
satellite system or transmissions by that system or constitute a consent or
agreement by Seller that Buyer or any other third party that is seeking to
operate the Satellite or the Transponders after Redelivery may interfere with
operation of Seller’s satellite system or transmissions by that system; and
(ii) Buyer and any other third party that is seeking to operate the Satellite or
the Transponders after Redelivery shall comply with all Applicable Laws,
including FCC Rules, regarding non-interference with Seller’s satellite system
or transmissions by that system.

12. MISCELLANEOUS

12.01 Applicable Law.

(a) This Purchase Agreement has been delivered in, and shall in all respects be
governed by, and construed in accordance with, the laws of the State of New York
applicable to agreements made and to be performed entirely within such State.

(b) Each party hereto hereby irrevocably agrees, accepts and submits itself to
the non-exclusive jurisdiction of the courts of the State of New York in the
city and county of New York and of the United States District Court for the
Southern District of New York, in connection with any legal action, suit or
proceeding with respect to any matter relating to or arising out of or in
connection with this Purchase Agreement, any Operative Document or other XM
Agreement.

(c) Each party hereto hereby irrevocably consents and agrees to the service of
any and all legal process, summons, notices and documents out of any of the
aforementioned courts in any such suit, action or proceeding, which service may
be made by mailing copies thereof by registered or certified mail, postage
prepaid, at the address set forth in Schedule I or II of the Participation
Agreement, as applicable, or at such other address as such party has specified
in a notice in accordance with Section 13.03 of the Participation Agreement (the
parties agree that such service will become effective five (5) Business Days
after such mailing). Each party hereto hereby agrees that service upon it, or
any of its agents, in each case in accordance with this Section 12.01(c), shall
constitute valid and effective personal service upon such party, and each party
hereto hereby agrees that the failure of any of its agents to give any notice of
such service to any such party shall not impair or affect in any way the
validity of such service on such party or any judgment rendered in any action or
proceeding based thereon. Nothing herein shall affect the right of any party to
service of process in any other manner permitted by Applicable Law or to
commence legal proceedings or to proceed against any other party in any
jurisdiction other than that specified above.

 

Transponder Purchase Agreement    13    CONFIDENTIAL



--------------------------------------------------------------------------------

(d) To the extent that any party hereto has or hereafter may acquire any
immunity from jurisdiction of any of the above-named courts or from any legal
process therein, with respect to itself or its property, such party hereby
irrevocably waives, to the extent permitted by Applicable Law, such immunity,
and each party hereto hereby irrevocably waives, to the extent permitted by
Applicable Law, and agrees not to assert, by way of motion, as a defense, or
otherwise, in any legal action or proceeding brought hereunder in any of the
above-named courts, (i) the defense of sovereign immunity, (ii) that it or any
of its property is immune from the above described legal process or (iii) that
such action or proceeding is brought in an inconvenient forum, that venue for
the action or proceeding is improper or that this Purchase Agreement, any other
Operative Document or any XM Agreement may not be enforced in or by such courts.

(e) EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION IN ANY COURT IN ANY JURISDICTION BASED UPON OR ARISING
OUT OF OR RELATING TO THIS PURCHASE AGREEMENT, ANY OTHER OPERATIVE DOCUMENT OR
ANY XM AGREEMENT.

12.02 Entire Agreement; Amendment. This Purchase Agreement together with the
Operative Documents and the Service Agreement constitute the entire agreement
between the parties and supersede all previous understandings, commitments or
representations concerning its subject matter. The parties each acknowledge that
the other party has not made any representations other than those which are
contained herein and in the Operative Documents and in the Service Agreement.
This Purchase Agreement may not be amended or modified in any way except by a
writing signed by an authorized representative of the party against whom the
amendment or modification is sought to be enforced dated concurrently herewith
or subsequent hereto.

12.03 Notices. Except as otherwise provided for herein, all notices and other
communications from either party to the other hereunder shall be in writing and
shall be deemed received when actually received if personally delivered or
delivered by overnight courier, or five (5) Business Days after being deposited
in the United States mails, postage prepaid, certified or registered mail, when
receipt acknowledged if telecopied, in each case addressed to the other party as
follows:

 

TO SELLER: XM SATELLITE RADIO HOLDINGS INC.

1500 Eckington Place, N.E.

Washington, D.C. 20002

Attn: General Counsel

Telephone: (202) 380-4000 Telecopier: (202) 380-4500

 

Transponder Purchase Agreement    14    CONFIDENTIAL



--------------------------------------------------------------------------------

-TO BUYER: WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION 299 S. Main Street,
12th Floor Salt Lake City, UT 84111 Attn: Michael Hoggan Telephone:
(801) 246-5630 Telecopier: (801) 246-5053 With a copy to Owner Participant and,
so long as the Lien of the Indenture is in effect, the Indenture Trustee at the
addresses listed on Schedule A hereto.

All payments to be made hereunder shall, if made by mail, be deemed to have been
made on the date of receipt thereof. The parties hereto may change their
addresses by giving notice thereof in conformity with this Section 12.03.

12.04 Severability. Nothing contained in this Purchase Agreement shall be
construed so as to require the commission of any act contrary to Applicable Law,
and wherever there is any conflict between any provision of this Purchase
Agreement and any Applicable Law, the latter shall prevail; provided, however,
that in such event the provisions of this Purchase Agreement so affected shall
be curtailed and limited only to the extent necessary to permit compliance with
Applicable Law, and no other provisions of this Purchase Agreement shall be
affected thereby and all such other provisions shall continue in full force and
effect.

12.05 Successors. Subject to the provisions hereof concerning Transfers,
including without limitation Section 9.01, this Purchase Agreement shall be
binding on and shall inure to the benefit of any successors and assigns of the
parties, provided that, except as provided in Article XII of the Participation
Agreement or Section 9.01 of the Trust Agreement, no assignment of this Purchase
Agreement, except as otherwise specifically provided in Article 9, shall relieve
either party hereto of its obligations to the other party. Any purported
assignment by either party not in compliance with the provisions of this
Purchase Agreement shall be null and void and of no force and effect.

12.06 Headings. The descriptive headings of the several sections and paragraphs
of this Purchase Agreement are inserted for convenience only and do not
constitute a part of this Purchase Agreement.

12.07 Survival of Representations and Warranties. All representations and
warranties contained herein or made by Seller or Buyer in connection herewith
shall survive any independent investigation made by Seller or Buyer and delivery
and payment hereunder.

 

Transponder Purchase Agreement    15    CONFIDENTIAL



--------------------------------------------------------------------------------

12.08 No Third-Party Beneficiary. Except as provided herein with respect to the
rights of the Indenture Trustee, the provisions of this Purchase Agreement are
for the benefit only of the parties hereto, and no third party (other than Owner
Participant, to the extent of rights to be exercised by Owner Participant
hereunder) may seek to enforce, or benefit from, these provisions.

12.09 Non-Waiver of Breach. Either party hereto may specifically waive any
breach of this Purchase Agreement by the other party, provided that no such
waiver shall be binding or effective unless in writing and no such waiver shall
constitute a continuing waiver of similar or other breaches. A waiving party may
at any time, upon notice given in writing to the breaching party, direct future
compliance with the waived term or terms of this Purchase Agreement, in which
event the breaching party shall comply as directed from such time forward.

12.10 Further Assurances. Each of the parties hereto agrees, at the expense of
Seller, to execute and deliver any and all further agreements, documents or
instruments necessary to effectuate this Purchase Agreement and the transactions
referred to herein or contemplated hereby. Each party shall promptly notify the
other party of any information delivered to or obtained by such party which
would prevent the consummation of the transactions contemplated by this Purchase
Agreement or would indicate a breach of the representations or warranties of any
of the parties to this Purchase Agreement; provided that the failure so to
notify will not constitute a waiver of such party’s rights.

12.11 Counterparts. This Purchase Agreement may be executed in several
counterparts, each of which shall be deemed an original, and all such
counterparts together shall constitute but one and the same instrument.

12.12 Information. Seller shall keep Buyer and, so long as the Lien of the
Indenture is in effect, the Indenture Trustee informed on a timely basis of
written communications or oral communications reduced to writing, which
materially affect the Satellite, Buyer or Buyer’s Transponders, to or by Seller
and from or to the FCC or any other Governmental Authority concerning Seller,
the Satellite, the Satellite License, Buyer’s Transponders or their operation
and provide, upon request, copies of any such writings. Seller shall also keep
Buyer and, so long as the Lien of the Indenture is in effect, the Indenture
Trustee informed on a timely basis of any material developments regarding the
legal and regulatory matters disclosed in the Legal and Regulatory Disclosures
which are reasonably likely to pose a material risk to the Satellite License,
Seller’s ability to operate the Satellite or Lessee’s ability to use Buyer’s
Transponders in the ordinary course of its business. All transfers of
information between Seller and Buyer in this regard shall be in compliance with
all Applicable Laws, including without limitation applicable export control
laws, including without limitation the International Traffic in Arms Regulations
(22 C.F.R. Parts 120-130), and Buyer shall not be required to transfer any
information to the Seller unless and until compliance with applicable export
control laws has been confirmed.

 

Transponder Purchase Agreement    16    CONFIDENTIAL



--------------------------------------------------------------------------------

12.13 No Partnership. Nothing in this Purchase Agreement, the Service Agreement,
or any Operative Document shall be deemed to create, and it is not the intention
of the parties hereto or to any Operative Document to create, any commercial or
other partnership, association or joint venture nor to provide for the joint
sharing or division of any income, profits, rents or other amounts between or
among Buyer and Seller, or any Affiliate of Seller, nor to provide for the
cooperative or joint sale or marketing of any equipment or services to or for
any Person.

12.14 Limitations of Liability of the Trust Company. It is expressly understood
and agreed by and between the parties hereto that, (i) this Purchase Agreement
is executed and delivered by the Trust Company, not in its individual capacity
but solely as Owner Trustee in the exercise of the power and authority conferred
and vested in it as such Owner Trustee, (ii) each of the representations,
undertakings and agreements made herein by the Owner Trustee are not personal
representations, undertakings and agreements of the Trust Company, but are
binding only on the Lessor’s Estate and the Owner Trustee, as trustee,
(iii) actions to be taken by the Owner Trustee pursuant to its obligations
hereunder may, in certain instances, be taken by the Owner Trustee only upon
specific authority of the Owner Participant, and (iv) except as expressly set
forth herein or in the Operative Documents or the other XM Agreement, nothing
herein contained shall be construed as creating any liability of the Trust
Company, or any incorporator or any past, present or future subscriber to the
capital stock of, or stockholder, officer or director of, the Trust Company, all
such liability, if any, being expressly waived by the other parties hereto, and
by any Person claiming by, through or under them.

12.15 Backup Obligation. Seller hereby grants to Buyer, as of the date hereof,
effective immediately, a license to use and access, during the License Term
(which for the avoidance of doubt commences on the last day of the Service
Term), all Unique Operational Information or Unique Operational Equipment in
which Seller now or hereafter has any right, title or interest (including any
right to use) (where any item that Seller has replaced with any functionally
equivalent item that is included in the Unique Operational Information or Unique
Operational Equipment shall cease to be governed by such license upon such
replacement), in each case on the terms contemplated by Section 10.4 of the
Service Agreement. At the end of the Service Term, Seller will assist Buyer (in
its capacity as Owner under the Service Agreement) and any New Service Provider
in obtaining any other Unique Operational Information or Unique Operational
Equipment, in each case on the terms contemplated by Section 10.4 of the Service
Agreement, provided that any license fees to third parties shall be at Buyer’s
expense. In the case of a purchase of the Satellite by Buyer under
Section 11.03, Seller will transfer to Buyer all of Seller’s right, title and
interest in the Exclusive Unique Operational Information and Exclusive Unique
Operational Equipment subject to Section 10.4(g) of the Service Agreement and,
to the extent such Exclusive Unique Operational Information and Exclusive Unique
Operational Equipment is owned by a third party, subject to any restrictions and
conditions imposed by such third party and applicable to Seller prior to the
License Term (provided that such restrictions and conditions do not materially
interfere with the use of such Exclusive Unique Operational Information and
Exclusive Unique Operational Equipment). All transfers of information between
Seller and Buyer in this regard shall be in compliance

 

Transponder Purchase Agreement    17    CONFIDENTIAL



--------------------------------------------------------------------------------

with all Applicable Laws, including applicable Export Control Laws, including
ITAR, and Seller shall not be required to transfer any information to the Buyer
unless and until compliance with applicable Export Control Laws has been
confirmed, and provided further, that, if Seller is withholding information from
Buyer because of the need to comply with Export Control Laws before transferring
such information, Seller shall notify Buyer of such withholding.

12.16 Buyer’s Rights and Obligations. Notwithstanding anything to the contrary
contained herein, with respect to Buyer’s Transponders which are being leased
pursuant to the Lease, the rights and obligations of Buyer hereunder (except as
provided for in Section 5(b)(ii) of the Lease) following the purchase and sale
hereunder (excluding, for the avoidance of doubt, all obligations relating to
such purchase and sale, including payment of the purchase price) shall be
exercised and performed by Lessee and Buyer’s liability therefor shall be as set
forth in the Lease and the Participation Agreement.

12.17 Export Control Laws. The parties acknowledge that the export of
satellites, ground control stations, and ground support equipment (and parts,
components and accessories thereof) and technical data and defense services
related to same are controlled by U.S. export control laws including ITAR.
Exports under ITAR include but are not limited to the transfer of ownership or
control of satellites or components thereof to foreign persons and the
disclosure of technical data to foreign persons. The parties agree that they
will not export, reexport, transfer or release the satellites (and components
thereof) and technical data and defense services related to same except in
compliance with U.S. export regulations. For the avoidance of confusion, the
parties also acknowledge that any access by them to, or involvement by them
with, information, equipment or services controlled under the Export Control
Laws may raise additional regulatory requirements, such as the need to register
with the U.S. Department of State under ITAR. If requested by any party hereto,
each party also agrees to sign written assurances and other export-related
documents as may be required for the requesting party to comply with U.S. export
regulations. All reports and information delivered under this Purchase Agreement
(or other Operative Documents or XM Agreements) shall not include information
subject to Export Control Laws, including ITAR, unless specifically requested in
writing by the Person to which such report is to be delivered, and provided
further, that, notwithstanding anything else in this Purchase Agreement to the
contrary, all transfers of information by or between Seller and Buyer shall be
in compliance with all Applicable Laws, including applicable Export Control
Laws, and in particular the Seller shall not be required to transfer any
information to Buyer unless and until compliance with applicable Export Control
Laws has been confirmed, and provided further, that, if Seller is withholding
information from Buyer because of the need to comply with Export Control Laws
before transferring such information, Seller shall notify Buyer of such
withholding.

[SIGNATURE PAGES IMMEDIATELY FOLLOW]

 

Transponder Purchase Agreement    18    CONFIDENTIAL



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed and delivered
this Purchase Agreement as of the day and year first written above.

 

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, not in its individual capacity
but solely as Owner Trustee. Owner Trustee is entering into this Purchase
Agreement as the trustee, under the Trust Agreement, of Satellite Leasing Trust
(702-4), LLT (the “Trust”), and by Owner Trustee’s signature hereto, the Trust
is made a party hereto. Each of the rights, obligations, representations and
warranties of Owner Trustee hereunder shall be deemed to be rights, obligations,
representations and warranties of the Trust. Each action to be performed by
Owner Trustee hereunder shall be performed by Owner Trustee as trustee of the
Trust. By:  

/s/

Name:   Title:   XM SATELLITE RADIO HOLDINGS INC. By:  

/s/ Joseph J. Euteneuer

Name:   Joseph J. Euteneuer Title:   EVP, CFO

 

Transponder Purchase Agreement    19    CONFIDENTIAL



--------------------------------------------------------------------------------

APPENDIX A

DESCRIPTION OF BUYER’S TRANSPONDERS

1. GENERAL DEFINITION

Buyer’s Transponders shall be defined as the equipment installed expressly to
accept, route, select, amplify, translate in frequency, adjust, equalize, and
deliver in combined form the aggregate communications signals from and to the
antenna reflectors on the Satellite.

2. DESCRIPTION OF BUYER’S TRANSPONDERS.

The identification of Buyer’s Transponders is described in Annex 1 to the Bill
of Sale.

 

Transponder Purchase Agreement    A-1    CONFIDENTIAL



--------------------------------------------------------------------------------

APPENDIX B

CONFIRMED FAILURE EVENTS

A “Confirmed Failure” shall occur as follows:

 

  A. If an in-orbit insurance policy maintained by Lessee in accordance with
Section 9 of the Lease is in effect during the occurrence of the pertinent
event, then a Confirmed Failure shall be deemed to have occurred if a total loss
or constructive total loss of the Satellite results from the occurrence of such
event as defined in such in-orbit insurance policy and where a claim for such
loss is not subsequently down-graded to a partial loss claim under such
insurance policy. If more than one such insurance policy is in effect, a
Confirmed Failure shall be deemed to have occurred only if a total loss or
constructive total loss of the Satellite results from the occurrence of such
event under all such insurance policies.

 

  B. If Lessee has not maintained an in-orbit insurance policy in accordance
with Section 9 of the Lease at the time of the occurrence of the pertinent
event, a Confirmed Failure shall occur at the time which:

 

  (i) the Satellite suffers total loss or constructive total loss due to the
disappearance, loss or destruction of the Satellite; or

 

  (ii) an EIRP Total Loss occurs, as such term is defined in a side letter
between the parties dated on or about the date hereof;

 

  (iii) a Useful Life Total Loss occurs, as such term is defined in a side
letter between the parties dated on or about the date hereof.

 

Transponder Purchase Agreement    B-1    CONFIDENTIAL



--------------------------------------------------------------------------------

APPENDIX C

GRANT OF SECURITY INTEREST IN SATELLITE

1. Additional Definitions.

“Buyer’s Transponders” shall mean the Transponders (including the redundant
components incorporated therein and certain other equipment) and the equipment
designated and described in Appendix A to the Purchase Agreement.

“Exclusive Unique Operational Equipment” shall mean Unique Operational Equipment
that relates exclusively to and that is associated exclusively with the
Satellite and that is not also associated with one or more other satellites of
Seller, Service Provider or any of their Affiliates.

“Exclusive Unique Operational Information” shall mean Unique Operational
Information that relates exclusively to and that is associated exclusively with
the Satellite and that is not also associated with one or more other satellites
of Seller, Service Provider or any of their Affiliates.

“Location” of Seller, shall mean Seller’s “location” as determined pursuant to
Section 9-307 of the UCC as in effect on the date hereof in the State of New
York.

“Proceeds” shall mean the following property: (1) whatever is acquired upon the
sale, lease, license, exchange or other disposition of the Satellite Security
and (2) whatever is collected on, or distributed on account of, the Satellite
Security.

“Purchase Agreement” shall mean the Transponder Purchase Agreement between Buyer
and Seller to which this Appendix C is appended.

“Satellite” shall mean (a) for purposes of the definition of “Satellite
Security,” those portions of XM-4 other than Buyer’s Transponders, and (b) for
all other purposes, XM-4 in its entirety, or those portions of XM-4 other than
Buyer Transponders, as the extent that the context may require.

“Satellite Security” shall mean the Satellite and all of Seller’s right, title
and interest in any Exclusive Unique Operational Equipment and any Exclusive
Unique Operational Information (including, for the avoidance of doubt, all
Seller’s Intellectual Property Rights (as defined in Section 4.05(a) of the
Purchase Agreement) therein to the extent the same constitutes Exclusive Unique
Operational Equipment or Exclusive Unique Operational Information), in each case
whether now owned or hereafter from time to time acquired by Seller, to the
extent that a grant of security interest therein is permitted by Applicable Law
and subject to the receipt of any necessary prior Governmental Authority
approvals, and any Proceeds in respect of the foregoing. For the avoidance of
doubt, in no event shall the Satellite Security include any Unique Operational
Information or Unique Operational Equipment that is also associated with one or
more other satellites in use by Seller, Service Provider or any of their
Affiliates.

 

Transponder Purchase Agreement    C-1    CONFIDENTIAL



--------------------------------------------------------------------------------

“Secured Obligations” shall mean all obligations, covenants and duties of Seller
under Section 11.03 of the Purchase Agreement, including Seller’s obligation to
transfer the Satellite to Buyer upon exercise by Buyer of its purchase option
thereunder.

“Security Annex” shall mean this Appendix C.

“Security Event” shall mean any breach of Section 11.03 of the Purchase
Agreement (including any failure by Seller to transfer the Satellite to Buyer in
accordance with such Section upon exercise by Buyer of its purchase option
thereunder and any damages resulting from any such breach.

“Service Agreement” shall mean the Transponder Service Agreement relating to
Buyer’s Transponders, substantially in the form of Exhibit F to the
Participation Agreement, dated as of the Closing Date, between Service Provider
and Owner Trustee.

“Service Provider” shall mean XM Satellite Radio Inc., a Delaware corporation.

“Services” shall mean the satellite operational services described in
Section 1.2 of the Service Agreement.

“Termination Date” shall mean the earliest of (i) the date on which the
Satellite is sold to Buyer pursuant to Section 11.03 of the Purchase Agreement,
(ii) the date on which Buyer’s Transponders are sold to Seller pursuant to
Section 11.03 of the Purchase Agreement, (iii) the date on which Buyer’s
Transponders are sold to Lessee pursuant to Sections 19(a)(i), 19(a)(ii) or
19(a)(iii) of the Lease (other than in connection with a Substitution), (iv) the
date on which the options contemplated by Sections 11.03 and 11.04 of the
Purchase Agreement shall have terminated in accordance with the terms of the
Purchase Agreement or (v) the date on which Lessor (or Indenture Trustee as
assignee of Lessor) sells the Satellite Security pursuant to Section 4(c) of
Annex B to the Guaranty.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.

“Unique Operational Equipment” shall mean the equipment, including any
Intellectual Property Rights therein, which is reasonably necessary to perform
any of Service Provider’s obligations under the Service Agreement and which
equipment is not otherwise commercially available at reasonable cost.

“Unique Operational Information” shall mean all engineering, operating and other
information, including any Intellectual Property Rights in the foregoing,
reasonably necessary to operate the Satellite and provide the Services and which
is not otherwise known and which cannot otherwise be obtained, using reasonable
diligence, at a reasonable cost and on a timely basis from a Person other than
Service Provider or its Affiliates, which shall include but is not limited to:

(A) All documents, logs, records and other information relating to the
manufacture, launch, operation and maintenance of the Satellite and Buyer’s
Transponders,

 

Transponder Purchase Agreement    C-2    CONFIDENTIAL



--------------------------------------------------------------------------------

which information shall include: (i) any ad hoc reports describing anomaly
investigations and the resolutions thereof; (ii) historical satellite control
and operational logs; (iii) activity planning documents and schedules of events;
(iv) any periodic status reports; (v) propellant consumption information and
other record keeping regarding fuel; (vi) satellite configuration records,
including records showing the status of each component of the Satellite;
(vii) historical tracking, telemetry and control records; (viii) information
regarding any Satellite conditions that are critical or require special
commanding provisions; and (ix) any communications with the FCC or any other
Governmental Authority relating to the Satellite (as distinct from the Satellite
License);

(B) Any proprietary software and codes necessary to, or reasonably desirable
for, the operation or maintenance of the Satellite;

(C) Any intellectual property licenses relating to the intellectual property
owned or licensed by Service Provider or Seller and necessary to, or reasonably
desirable for, the operation or maintenance of the Satellite; and

(D) Any other data, manuals, computer programs or information not listed above
that is required or, if it is then currently or anticipated to be used by
Service Provider or the Outsource Service Provider, reasonably desirable to
operate the Satellite and provide the Services.

“XM-4” means the communications satellite, model Boeing 702-2000, known as XM-4
launched October 30, 2006 with the designated Permanent Orbital Location (as
defined in the Recitals to the Purchase Agreement).

Capitalized terms defined herein shall only be applicable to this Security
Annex. Unless otherwise defined herein, capitalized terms shall, for all
purposes hereof, have the respective meanings assigned thereto in Appendix A to
the Participation Agreement, which also contains rules as to usage that shall be
applicable herein.

2. Grant of Security Interests.

(a) As security for the prompt and complete performance of all of the Secured
Obligations, Seller does hereby grant to Buyer, its successors and assigns, a
continuing security interest in all of the right, title and interest of Seller
(now or hereafter acquired) in, to and under the Satellite Security, whether
consisting of equipment, general intangibles, the proceeds thereof, or
otherwise.

(b) Seller hereby irrevocably authorizes Buyer, or its agent, to file with the
United States Patent and Trademark Office, United States Copyright Office (or
any successor office or any similar office in any other country) or any UCC
filing office such documents (including, without limitation, UCC financing
statements) as may be necessary or advisable for the purpose of perfecting,
confirming, continuing, enforcing or protecting the security interest, without
the signature of Seller, and naming Seller as the grantor or debtor and Buyer as
secured party and any such UCC financing statements may describe the

 

Transponder Purchase Agreement    C-3    CONFIDENTIAL



--------------------------------------------------------------------------------

collateral covered thereby in any manner (including descriptions that are
broader than set forth herein) the Buyer deems necessary or appropriate to
perfect its security interest herein.

(c) Notwithstanding Section 2(a) of this Appendix C or the definition of
Satellite Security, with respect to any lease, license, contract, property right
or agreement or any of its rights or interests thereunder included within
Exclusive Unique Operational Information or Exclusive Unique Operational
Equipment, if and only for so long as the grant of a security interest hereunder
shall constitute or result in a breach, termination or default under the terms
of any such lease, license, contract, property right or agreement (other than to
the extent that any such term would be rendered ineffective pursuant to
Section 9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or
any other Applicable Law or principles of equity) such lease, license, contract,
property right or agreement shall be excluded from Satellite Security; provided,
however, that such security interest shall attach immediately to any portion of
such lease, license, contract, property rights or agreement that does not result
in any of the consequences specified above, provided, further, that at any time
any applicable term thereof is repealed, terminated, rendered unenforceable or
deemed ineffective (whether pursuant to the terms thereof or pursuant to
Applicable Laws), Seller shall be deemed to have granted, without further
action, a security interest pursuant to this Appendix C in any such lease,
license, contract, property right or agreement.

3. Representations, Warranties and Covenants of Seller.

Seller represents, warrants and covenants to Buyer as follows:

(a) Necessary Filings. The security interests purported to be granted pursuant
hereto, upon filing of the financing statements, shall constitute valid,
binding, enforceable and perfected security interests in the Satellite Security
in favor of Buyer, subject to no other Liens except for Permitted Liens.

(b) No Liens. Seller is, and as to all Satellite Security acquired by it from
time to time after the date hereof Seller will be, the owner of such Satellite
Security free from any Lien (except for Permitted Liens) or other right, title
or interest of any Person (other than the rights of Buyer under the Purchase
Agreement and the Lien created by this Security Annex), and Seller shall defend,
at Seller’s expense, the Satellite Security against all claims and demands of
all Persons at any time claiming the same or any interest therein adverse to
Buyer.

(c) Other Financing Statements. As of the date hereof, there is no financing
statement (or similar statement or instrument of registration under the law of
any jurisdiction in the United States) covering or purporting to cover any
interest of any kind in the Satellite Security, and Seller will not execute or
authorize to be filed in any public office any financing statement (or similar
statement or instrument of registration under the law of any jurisdiction) or
statements relating to the Satellite Security, except financing statements filed
or to be filed in respect of and covering the security interests granted hereby
by Seller

 

Transponder Purchase Agreement    C-4    CONFIDENTIAL



--------------------------------------------------------------------------------

and financing statements filed or to be filed in respect of and covering the
security interests granted by Holdings in the Satellite Security pursuant to
Appendix B of the Guaranty Agreement or the Security Agreement.

(d) Information About Seller; Changes Thereto; etc. Seller’s exact legal name is
XM Satellite Radio Holdings Inc., and Seller’s Location is the State of
Delaware. Seller shall not change its legal name or its Location, except that
any such changes shall be permitted (so long as not in violation of the
applicable requirements of any of the Operative Documents or XM Agreements and
so long as the same do not involve Seller changing its jurisdiction of
organization or Location from the United States or a State thereof to a
jurisdiction of organization or Location, as the case may be, that is neither
the United States nor a State thereof) if (i) it shall have given to Buyer not
less than thirty (30) days’ prior written notice of each such change, together
with a statement of the corrected information, and (ii) in connection with such
change or changes, it shall have taken all action reasonably requested in
writing by Buyer to maintain the security interests of Buyer in the Satellite
Security intended to be granted hereby at all times fully perfected and in full
force and effect.

(e) Trade Names; Etc. Seller does not have or operate in any jurisdiction under,
or in the preceding five years has not had or operated in any jurisdiction
under, any trade name, fictitious names or other names except its legal name as
specified in Section 3(d) above.

(f) Further Actions. Seller will, at its own expense, make, execute, endorse,
acknowledge, file and/or deliver to Buyer from time to time such lists,
descriptions and designations of its Satellite Security, documents of title,
vouchers, invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, certificates, reports and other assurances or
instruments and take such further steps relating to the Satellite Security, as
Buyer may reasonably request in order to perfect, preserve, protect or enforce
its security interest in the Satellite Security and to fully effect the purposes
of this Security Annex, including any actions required to be consistent with
present and future practices of secured parties intending to perfect security
interests in satellites. Seller shall take, or cause it Affiliates and
Subsidiaries to take, at Seller’s expense, any action that Buyer may reasonably
request in order to obtain from the FCC, or any other applicable Governmental
Authority, such approvals as may, at any time, be necessary (i) to enable Buyer
to exercise and enjoy the full rights and benefits granted to Buyer by this
Security Annex and (ii) for any action or transaction contemplated by this
Security Annex for which such approval is or shall be required by Applicable
Law.

Without limiting the generality of the preceding paragraph, Seller agrees to
deliver to Buyer such financing statements, in form reasonably satisfactory to
Buyer, as Buyer may from time to time reasonably request to establish and
maintain a valid, enforceable, perfected security interest in the Satellite
Security as provided herein and the other rights and security contemplated
hereby. Seller will pay any applicable filing fees, recordation taxes and
related expenses relating to its Satellite Security. Seller hereby authorizes
Buyer to file any such financing statements without the signature of Seller
where permitted by law.

 

Transponder Purchase Agreement    C-5    CONFIDENTIAL



--------------------------------------------------------------------------------

(g) Protection of Buyer’s Security. Except to the extent expressly permitted by
the Operative Documents or XM Agreements, Seller will do nothing to impair the
rights of Buyer with respect to the Satellite Security. Seller assumes all
liability and responsibility in connection with the Satellite Security, and the
liability of Seller to perform the Secured Obligations shall in no way be
affected or diminished by reason of the fact that such Satellite Security may be
lost, destroyed, stolen, damaged or for any reason whatsoever unavailable to
Seller.

(h) Costs and Expenses. Without limiting the application of any other indemnity
under the Operative Documents or XM Agreements (but without duplication), Seller
agrees to pay or reimburse Buyer for any and all reasonable fees, costs and
expenses of whatever kind or nature incurred in connection with the creation,
preservation or protection of Liens of Buyer on, and security interest in, the
Satellite Security, including all fees and taxes in connection with the
recording or filing of instruments and documents in public offices, payment or
discharge of any taxes or Liens upon or in respect of the Satellite Security and
all other fees, costs and expenses in connection with protecting, maintaining or
preserving the Satellite Security and Buyer’s interest therein, whether through
judicial proceedings or otherwise, or in defending or prosecuting any actions,
suits or proceedings arising out of or relating to the Satellite Security.

4. Power of Attorney; Remedies Upon Occurrence of a Security Event.

(a) Power of Attorney. Seller hereby constitutes and appoints Buyer its true and
lawful attorney, irrevocably, with full power after the occurrence of and during
the continuance of a Security Event (in the name of Seller or otherwise) to act,
require, demand, receive, compound and give acquittance for any and all moneys
and claims for moneys due or to become due to Seller under or arising out of the
Satellite Security, to endorse any checks or other instruments or orders in
connection therewith and to file any claims or take any action or institute any
proceedings that Buyer may deem to be necessary or advisable to protect its
interests, which appointment as attorney is coupled with an interest.

(b) Remedies; Obtaining the Satellite Security Upon Default. Seller agrees that,
if any Security Event shall have occurred and be continuing, then and in every
such case, Buyer, in addition to any rights now or hereafter existing under
Applicable Law and under the provisions of the Operative Documents and XM
Agreements, shall have all rights as a secured creditor under the Uniform
Commercial Code, and such additional rights and remedies to which a secured
creditor is entitled under the laws, in effect in any jurisdiction where any
rights and remedies hereunder may be asserted and may:

(i) to the fullest extent permitted by Applicable Law, personally, or by agents
or attorneys, immediately take possession or control of the Satellite Security
or any part thereof, from Seller or any other Person who then has possession or
control of any part thereof with or without notice or process of law;

 

Transponder Purchase Agreement    C-6    CONFIDENTIAL



--------------------------------------------------------------------------------

(ii) sell, assign or otherwise liquidate any or all of the Satellite Security or
any part thereof in accordance with Section 4(c) of this Security Annex, or
direct Seller to sell, assign or otherwise liquidate any or all of the Satellite
Security or any part thereof, and in each case, take possession of the proceeds
of any such sale or liquidation; and/or

(iii) take any other action as specified in clauses (1) through (3), inclusive,
of Section 9-607(a) of the UCC;

subject, in the case of any Exclusive Unique Operational Equipment and Exclusive
Unique Operational Information, to compliance with the ITAR, in the case of the
use of such Exclusive Unique Operational Equipment and Exclusive Unique
Operational Information, to other approval requirements described in
Section 10.4(g) of the Service Agreement, and in general, to receipt of any
necessary prior Governmental Authority approvals.

The parties hereto acknowledge that it is understood that Seller’s obligation so
to deliver such Satellite Security is of the essence of this Agreement, the
Operative Documents and the other XM Agreements and that, accordingly, upon
application to a court of equity having jurisdiction, Buyer shall be entitled to
a decree requiring specific performance by Seller of said obligation.

(c) Remedies; Disposition of the Satellite Security. If any Security Event shall
have occurred and be continuing, then any Satellite Security may be sold,
assigned, leased or otherwise disposed of under one or more contracts or as an
entirety, without the necessity of gathering at the place of sale the property
to be sold, and in general in such manner, at such time or times, at such place
or places and on such terms as Buyer may, in compliance with any mandatory
requirements of Applicable Law, determine to be commercially reasonable. Any
such sale, lease or other disposition may be effected by means of a public
disposition or private disposition, effected in accordance with the applicable
requirements (in each case if and to the extent applicable) of Sections 9-610
through 9-613 of the UCC and/or such other mandatory requirements of Applicable
Law as may apply to the respective disposition. Buyer may, without notice or
publication, adjourn any public or private disposition or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
disposition, and such disposition may be made at any time or place to which the
disposition may be so adjourned. To the extent permitted by Applicable Law,
Buyer may bid for and become the purchaser (and may pay all or any portion of
the purchase price by crediting Secured Obligations against the purchase price)
of the Satellite Security or any item thereof, offered for disposition in
accordance with this Section 4(c) of this Security Annex. Seller agrees to do or
cause to be done all such other acts and things as may be reasonably necessary
to make such disposition or dispositions of all or any portion of the Satellite
Security valid and binding and in compliance with any and all Applicable Laws,
regulations, orders, writs, injunctions, decrees or awards of any and all
courts, arbitrators or governmental instrumentalities, domestic or foreign,
having jurisdiction over any such sale or sales, all at Seller’s expense.

 

Transponder Purchase Agreement    C-7    CONFIDENTIAL



--------------------------------------------------------------------------------

To the extent permitted by Applicable Law and upon receipt of any necessary
prior Governmental Authority approvals, any sale of, or the grant of options to
purchase, or any other realization upon, any Satellite Security in accordance
with the terms hereof shall operate to divest all right, title, interest, claim
and demand, either at law or in equity, of Seller therein and thereto and shall
be a perpetual bar both at law and in equity against Seller and against any and
all Persons claiming or attempting to claim the Satellite Security so sold,
optioned or realized upon, or any part thereof, from, through, and under Seller.

(d) Remedies Cumulative. Each and every right, power and remedy hereby
specifically given to Buyer shall be in addition to every other right, power and
remedy specifically given to Buyer under this Security Annex, the Operative
Documents or the XM Agreements or now or hereafter existing at law, in equity or
by statute and each and every right, power and remedy whether specifically
herein given or otherwise existing may be exercised from time to time or
simultaneously and as often and in such order as may be deemed expedient by
Buyer. All such rights, powers and remedies shall be cumulative and the exercise
or the beginning of the exercise of one shall not be deemed a waiver of the
right to exercise any other or others. No delay or omission of Buyer in the
exercise of any such right, power or remedy and no renewal or extension of any
of the Secured Obligations shall impair any such right, power or remedy or shall
be construed to be a waiver of any Default or Security Event or an acquiescence
thereof. No notice to or demand on Seller in any case shall entitle it to any
other or further notice or demand in similar or other circumstances or
constitute a waiver of any of the rights of Buyer to any other or further action
in any circumstances without notice or demand. In the event that Buyer shall
bring any suit to enforce any of its rights hereunder and shall be entitled to
judgment, then in such suit Buyer may recover, to the fullest extent permitted
by Applicable Law, reasonable expenses, including reasonable attorneys’ fees,
and the amounts thereof shall be included in such judgment.

5. Miscellaneous.

(a) Obligations Absolute. The obligations of Seller hereunder shall remain in
full force and effect without regard to, and shall not be impaired by, (i) any
bankruptcy, insolvency, reorganization, arrangement, readjustment, composition,
liquidation or the like of Seller; (ii) any exercise or non-exercise, or any
waiver of, any right, remedy, power or privilege under or in respect of any
Operative Document or XM Agreement; or (iii) any amendment to or modification of
any Operative Document or XM Agreement or any security for any of the Secured
Obligations; whether or not Seller shall have notice or knowledge of any of the
foregoing.

(b) Duties of Seller and Buyer. It is expressly agreed, anything contained in
the Agreement to the contrary notwithstanding, that Seller shall remain liable
to perform all of the obligations, if any, assumed by it with respect to the
Satellite Security, and Buyer shall not have any obligations or liabilities with
respect to any Satellite Security by reason of or arising out of this Agreement,
nor shall Buyer be required or obligated in any manner to perform or fulfill any
of the obligations of Seller under or with respect to any Satellite Security.

 

Transponder Purchase Agreement    C-8    CONFIDENTIAL



--------------------------------------------------------------------------------

(c) Termination; Release. After the Termination Date, the effectiveness of the
provisions of this Security Annex shall automatically terminate, and Buyer, at
the written request and expense of Seller, will promptly execute and deliver to
Seller a proper instrument or instruments acknowledging the satisfaction and
termination of the provisions of this Security Annex (including UCC termination
statements and instruments of satisfaction and discharge), and will duly assign,
transfer and deliver to Seller (without recourse and without any representation
or warranty) such of the Satellite Security as may be in the possession of Buyer
and as has not theretofore been sold or otherwise applied or released pursuant
to this Security Annex.

Upon the completion of a Substitution and the grant and perfection, in a manner
reasonably satisfactory to Buyer, of a security interest in the Substitute
Satellite in favor of Buyer, Buyer’s security interest in the Satellite replaced
by such Substitution shall automatically terminate and Buyer, at the request and
expense of Seller, will promptly release from the security interest created
hereby (and will execute and deliver such documentation, including UCC-3
termination or partial release statements, instruments of satisfaction and
discharge and the like in connection therewith) the Satellite replaced by such
Substitution.

[Remainder of page left blank intentionally]

 

Transponder Purchase Agreement    C-9    CONFIDENTIAL